[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
On March 31, 1993, the plaintiff, Brooklyn Savings Bank, filed a motion to strike the four special defenses and four count counterclaim to this one count foreclosure action.
The Court finds that the special defenses asserted by the defendants are not among the traditional recognized defenses to a foreclosure action. See Shawmut Mortgage Co. v. Febbrariello, 7 Conn. Super. Ct. 1226, 1227 (September 29, 1992, Pickett, J.); Bristol Savings Bank v. Miller, 7 CTLR 517, 518 (October 19, 1992, Aurigemma, J.). Accordingly, the motion to strike those special defenses is granted.
The Court also finds that, because the allegations of the defendants' counterclaims do not arise out of the same transaction as the plaintiff's claim and in no way show the plaintiff should be denied foreclosure, the counterclaims would result in unnecessarily complicating a simple case. The motion to strike the defendants' counterclaims is therefore granted.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court